UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-7022


HUBERT ALAN JASON, II,

                   Plaintiff - Appellant,

             v.

MR. K. WILLIAMS, Lieutenant; MR. A. MCDANIELS, Correctional Officer,

                   Defendants - Appellees,

             and

MR. CALL, Chief Warden; MR. BATEMAN, Major; MS. WARD, Captain; MR.
TUCKER, Lieutenant; MR. BUTCHER, Lieutenant; MR. FORD, Unit Manager;
MR. WHITEHEAD, Sergeant,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:19-cv-00274-AJT-IDD)


Submitted: December 21, 2021                            Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Hubert Jason, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Hubert Alan Jason, II, a Virginia inmate, appeals the district court’s orders granting

Defendants summary judgment in Jason’s civil rights action in which he alleged, among

other claims, violations of the Religious Land Use and Institutionalized Persons Act, see

42 U.S.C. §§ 2000cc to 2000cc-5, and his First Amendment right to free exercise of

religion. We have reviewed the record, in conjunction with the arguments Jason raises on

appeal, and find no reversible error. Accordingly, we affirm the district court’s orders.

Jason v. Williams, No. 1:19-cv-00274-AJT-IDD (E.D. Va. Aug. 26, 2020 & June 2, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                            3